Bland, Judge,
delivered the opinion of the court:
This is an ex parte appeal from the decision of the Board of Appeals of the Patent Office, refusing to allow claims 3 to 8, inclusive, upon the construction of a stoker or fuel feeding device. Claim 3, which is illustrative, reads as follows:
3. In a stoker, the combination with a retort, and an ash receiver spaced laterally therefrom, of a flooring for fuel between said retort and ash receiver, including a tuySre bar, an imperforate part and means for removably supporting each floor portion independently of the other.
The references relied upon are:
Blackburn et al., 1326906, January 6, 1920.
Skelly, 1522918, January 13, 1925.
Helander (Swedish), 45889, May 19, 1917. •
Appellant has provided, as part of the fuel bed' of the stoker, tuyere bars and dead plates formed separately and mounted independently, and it is claimed that the advantage of his claimed invention chiefly rests in the facility of the removing of the parts.
The sole question in the case is whether or not the references anticipated appellant’s claimed invention.
It is not necessary for us to discuss all the references. They are discussed in the opinion of the board, and we think aptly. It is at once apparent that in Helander, supra, substantially the same parts are made in one piece, which can be removed. It is held that constructing the same element in two parts, in view of the disclosures of Blackburn, supra, and Skelly, supra, does not constitute invention. ;.
We agree with the decision of the Board of Appeals and the same is affirmed.